EVANS, J.
(concurring). — I concur with the writer of the opinion that this case should not be reversed for the reason that the court refused to grant the defendant a continuance. The granting or refusing to grant a continuance is purely discretionary with the trial court, and not revisadle on appeal. But the right of a defendant to a continuance must not be confounded with the right of defendant to have compulsory process for his absent witnesses. The latter is a constitutional right of which defendant cannot be deprived by the court, while the former is a matter addressed purely to the discretion of the trial court. When a. proper showing i.s made by defendant for compulsory process for his absent witnesses, the court is bound to grant it; .but, in order to get the matter revised by this court, . two things must be shown: (1) That the defendant .made a proper showing to the trial court; and (2). that ...defendant duly excepted to the ruling of the court in *118refusing to grant Mm such process. If a proper showing is made by defendant, then the court must grant it, although it may work delay in the trial of the case. Before the trial court should be put in error for such refusal, the bill of exceptions should show that it was shown to the court that the witness was within the jurisdiction of the court, whose compulsory process could be served upon him, that what defendant expected to prove by him was admissible evidence in the case — not subject to legal objection — and that the absence of the witness was not procured by defendant or at his instance, and that he exercised reasonable diligence in trying to get such witness by the ordinary process of the law.
There was no showing made by defendant as above set out, and no exception to the ruling of the court in refusing to him the compulsory process of the law. For both of these reasons, the court cannot be put in error for refusing to grant such process.
I am of opinion that the compulsory process under our law for the attendance of witnesses to which the defendant has a constitutional right, under proper circumstances is an attachment.